
	

113 HRES 521 IH: Supporting the goals and ideals of “National Middle Level Education Month”.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 521
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Grijalva (for himself, Mr. Langevin, Mr. Danny K. Davis of Illinois, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of National Middle Level Education Month.
	
	
		Whereas the National Association of Secondary School Principals, the Association for Middle Level
			 Education, the National Forum to Accelerate Middle Grades Reform, and the
			 National Association of Elementary School Principals have declared the
			 month of March 2014 as National Middle Level Education Month;
		Whereas schools that educate middle grades students play a critical function in the Nation's
			 educational system in that they are responsible for educating young
			 adolescents between the ages of 10 and 15 (grades 5 through 9) that are
			 undergoing rapid and dramatic changes in their physical, intellectual,
			 social, emotional, and moral development;
		Whereas each day nearly 24,000,000 young adolescents enter school deserving what research and
			 practice have shown to help middle grades students achieve, including
			 challenging and engaging instruction, teachers and administrators that are
			 knowledgeable and prepared in order to provide young adolescents with a
			 safe, challenging, and supportive learning environment, and organizational
			 structures that banish anonymity and promote personalization,
			 collaboration, and social equity;
		Whereas the habits and values established during early adolescence have a critical, life-long
			 influence that directly impacts the future health and welfare of the
			 Nation;
		Whereas research has found that the academic achievement of eighth grade students has a larger
			 impact on their readiness for college by the end of high school than
			 anything that happens academically in high school;
		Whereas in order to improve graduation rates and prepare students to be life-long learners ready
			 for college, career, and citizenship, a deeper public understanding of the
			 distinctive mission of the middle level is necessary; and
		Whereas the month of March 2014 has been declared as National Middle Level Education Month by numerous educational groups: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Middle Level Education Month;
			(2)honors and recognizes the importance of middle level education and the contributions of those who
			 educate this unique age group; and
			(3)encourages the people of the United States to observe National Middle Level Education Month by taking opportunities to visit schools that educate middle grades students and celebrate the
			 schools that are responsible for educating the Nation's young adolescents.
			
